Case 2:13-cv-11734-NGE-DRG ECF No. 123, PageID.1523 Filed 07/12/21 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN




  International Union, Security,
  Police and Fire Professionals of
  America (SPFPA),

                                     Plaintiff(s),
  v.                                                     Case No. 2:13−cv−11734−NGE−DRG
                                                         Hon. Nancy G. Edmunds
  Steven Angelo Maritas,

                                     Defendant(s),



                            NOTICE OF DETERMINATION OF MOTION
                                 WITHOUT ORAL ARGUMENT

       The following motion(s) have been filed:

                 Motion to Reopen Case − #122
    Pursuant to Eastern District of Michigan LR 7.1(f)(2), the motion(s) will be determined by
 District Judge Nancy G. Edmunds without oral argument.

    Response and reply briefs shall be filed in accordance with Eastern District of Michigan LR
 7.1(e).

       Courtesy copies are not required.

       Motion will be decided by the briefs unless otherwise ordered by the Court.




                                        Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                  By: s/L. Bartlett
                                                      Case Manager

 Dated: July 12, 2021
